Dismissed and Opinion Filed August 8, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00442-CV

                     IN THE INTEREST OF K.M.C., A MINOR CHILD


                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-22512

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The docketing statement and clerk’s record in this case are past due. By postcard dated

April 28, 2017, we informed appellant the docketing statement in this case was due. We

cautioned appellant that failure to file the docketing statement within ten days might result in the

dismissal of this appeal without further notice. By letter dated June 21, 2017, we notified

appellant the court reporter had informed the Court that the reporter’s record had not been filed

because appellant had not requested the record or paid for or made arrangements to pay for the

record. We directed appellant to file certain written verifications within ten days or we might

order the appeal submitted without a reporter’s record. Appellant has not responded to our June

21, 2017 letter. Finally, by letter dated June 23, 2017, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide
written documentation he had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not filed his docketing statement, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE

170442F.P05




                                                 –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF K.M.C., A MINOR                On Appeal from the 255th Judicial District
CHILD                                             Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-15-22512.
No. 05-17-00442-CV                                Opinion delivered by Chief Justice Wright.
                                                  Justices Francis and Stoddart participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees SHARMESE D. JERRIGAN AND CALVIN CHOICE,
JR. recover their costs of this appeal from appellant KEITH JERRIGAN.


Judgment entered August 8, 2017.




                                            –3–